Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.
Priority
This application claims benefit of 62/368,516 (filed 7/29/2016). 

Election
Applicant’s election without traverse of Group I, in the reply filed on 4/29/2019 is acknowledged. 
Claims 1-6, 10-11 and 13-18 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris W. Spence on 11/16/2021.

The application has been amended as follows:	

IN THE CLAIMS:
amend claims 1, 11 and 18 as follows: 
In claim 1, line 2, please insert - - (a) - -  in front of  “obtaining”; 
                  line 3, please insert - - (b) - -  in front of  “adding”;  
                  line 5, please insert - - (c) - -  in front of  “measuring”;  
                  line 7, please insert - - (d) - -  in front of  “adding”;  
                  line 12, please insert - - (e) - -  in front of  “measuring”;  
                  line 14, please insert - - (f) - -  in front of  “calculating”;  line 14, please replace “by comparing the” with - - based on the measured - -  after  “first analyte”.

Claim 11, line 1, please replace “first reagent” with - - glucose oxidase - -; and replace “second reagent” with - - pyranose oxidase - -. 

Claim 18 depends on claim 16.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Akhavan-Tafti and Holmes teach method of detecting multiple analytes in a sample without teaching/suggesting steps of measuring photons from a first light response from the first chemiluminescent reaction by adding glucose oxidase, measuring photons from a second light response from the second chemiluminescent reaction by adding pyranose oxidase and calculating a ratio of 1,5-anhydroglucitol and the first analyte based on the measured photons from the first light response to the photons from the second light response, and it is not obvious to combined the steps in the order as claimed because none of the references provides motivation (including Machida) to calculate a ratio of 1,5-anhydroglucitol and the first analyte based on the measured photons from the first light response to the photons from the second light response for anticipated success of indication of a physiological condition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-6, 10-11 and 13-18 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653